Matter of Lazeria F. (Paris H.) (2021 NY Slip Op 01156)





Matter of Lazeria F. (Paris H.)


2021 NY Slip Op 01156


Decided on February 23, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 23, 2021

528467

[*1]In the Matter of Lazeria F. and Others, Alleged to be Abused, Severely Abused and/or Neglected Children. Chemung County Department of Social Services, Respondent; Paris H. et al., Appellants.

Calendar Date: 

Before: Garry, P.J., Egan Jr., Lynch, Clark and Reynolds Fitzgerald, JJ., concur.



Upon the Court's own motion, it is
ORDERED that the opinion and order decided and entered February 18, 2021 is vacated, and the attached opinion and order is substituted therefor.
Garry, P.J., Egan Jr., Lynch, Clark and Reynolds Fitzgerald, JJ., concur.